DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2, 3, 5, 12, 13, 14, 16 and 23 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ten Kate (US Pub No. 2011/0201972 A1).
As per claim 2, Ten Kate discloses an on-body device comprising:
one or more sensors (paragraph [0031], lines 1-4); and
one or more processors and one or more storage devices on which are stored instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations (paragraph [0019], lines 1-4) comprising:
accessing sensor data captured by the one or more sensors (paragraph [0031], lines 1-5);
determining, using the sensor data, whether an event of a person wearing the on- body device satisfies an event threshold (paragraph [0001]; paragraph [0015], lines 1-15: identifying a potential fall);
in response to determining that the event of the person wearing the on-body device satisfies the event threshold, determining, using the sensor data, whether one or more alert thresholds are satisfied (paragraph [0002], lines 10-12; paragraph [0005]; paragraph [0015]: determining the absence of a full rotation in combination with the identified potential fall data); and
in response to determining that the one or more alert thresholds are not satisfied, determining to skip generating an alert signal (paragraph [0015], lines 20-22).
As per claim 3, Ten Kate discloses the device of claim 2, wherein determining whether the event of the person wearing the on-body device satisfies the event threshold comprises determining whether the event of the person indicates that the person likely fell (paragraph [0015]).
As per claim 5, Ten Kate discloses the device of claim 2, wherein the one or more sensors comprise at least one of an accelerometer, or a barometric sensor (paragraph [0009]).
As per claim 12, Ten Kate discloses the device of claim 2, wherein determining whether the event of the person wearing the on-body device satisfies the event threshold comprises determining, using the sensor data, whether a movement of the person wearing the on-body device satisfies a movement threshold (paragraph [0009]).
As per claim 13, (see rejection of claim 2 above) a method comprising:
accessing sensor data captured by one or more sensors included in an on-body device;
determining, using the sensor data, whether an event of a person wearing the on-body device satisfies an event threshold;
in response to determining that the event of the person wearing the on-body device satisfies the event threshold, determining, using the sensor data, whether one or more alert thresholds are satisfied; and
in response to determining that the one or more alert thresholds are not satisfied, determining to skip generating an alert signal.
As per claim 14, (see rejection of claim 3 above) the method of claim 13, wherein determining whether the event of the person wearing the on-body device satisfies the event threshold comprises determining whether the event of the person indicates that the person likely fell.
As per claim 16, (see rejection of claim 5 above) the method of claim 13, wherein accessing the sensor data comprises accessing the sensor data captured by at least one of an accelerometer, or a barometric sensor.
As per claim 23, (see rejection of claim 12 above) the method of claim 13, wherein determining whether the event of the person wearing the on-body device satisfies the event threshold comprises determining, using the sensor data, whether a movement of the person wearing the on-body device satisfies a movement threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ten Kate in view of Pryor (US Pub No. 2010/0182136 A1).
As per claim 4, Ten Kate teaches the device of claim 2.
Ten Kate does not expressly teach wherein determining whether the one or more alert thresholds are satisfied comprises determining whether a duration for which the person has remained in substantially the same position satisfies a duration threshold.
Pryor wherein determining whether the one or more alert thresholds are satisfied comprises determining whether a duration for which the person has remained in substantially the same position satisfies a duration threshold (paragraph [0172], lines 9-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement identifying that a target has dropped and remained stationary for a time period as taught by Pryor, since Pryor states in paragraph [0172] that such a modification would result in recognizing a movement signature which is indicative a user having fallen.
As per claim 15, (see rejection of claim 4 above) the method of claim 13, wherein determining whether the one or more alert thresholds are satisfied comprises determining whether a duration for which the person has remained in substantially the same position satisfies a duration threshold.

Claims 6, 7, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ten Kate in view of Jang et al. (Jang; US Pub No. 2008/0133277 A1).
As per claim 6, Ten Kate teaches the device of claim 2, the operations comprising:
accessing second sensor data captured by the one or more sensors, wherein the second sensor data comprises different data than the sensor data (paragraph [0009]: magnetometer);
determining, using the second sensor data, whether a second event of a second person wearing the on-body device satisfies a second event threshold (paragraph [0009]: magnetometer identifying presence or absence of one or more full rotations);
in response to determining that the second event of the person wearing the on-body device satisfies the second event threshold, determining, using the second sensor data, whether the one or more alert thresholds are satisfied (paragraphs [0009] & [0015]: combination of acceleration exceeding a predetermined threshold and the absence of a full rotation); and
in response to determining that at least one of the one or more alert thresholds is satisfied (paragraph [0015]: combination of acceleration exceeding a predetermined threshold and the absence of a full rotation).
Ten Kate does not expressly teach generating an alert signal that includes a location of the on-body device and data representing at least some of the second sensor data.
Jang teaches generating an alert signal that includes a location of the on-body device and data representing at least some of the second sensor data (paragraph [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the communication unit as taught by Jang, since Jang states in paragraph [0029] that such a modification would result in providing first responders with critical information with respect to a user who has fallen.
As per claim 7, Ten Kate in view of Jang further teaches the device of claim 6, wherein:
the person and the second person are the same (Ten Kate, paragraph [0009]); and
the event threshold and the second event threshold are the same (Ten Kate, paragraph [0008]: identifying a fall).
As per claim 17, (see rejection of claim 6 above) the method of claim 13, comprising:
accessing second sensor data captured by the one or more sensors, wherein the second sensor data comprises different data than the sensor data;
determining, using the second sensor data, whether a second event of a second person wearing the on-body device satisfies a second event threshold;
in response to determining that the second event of the person wearing the on-body device satisfies the second event threshold, determining, using the second sensor data, whether the one or more alert thresholds are satisfied; and
in response to determining that at least one of the one or more alert thresholds is satisfied, generating an alert signal that includes a location of the on-body device and data representing at least some of the second sensor data.
As per claim 18, (see rejection of claim 7 above) the method of claim 17, wherein:
the person and the second person are the same; and
the event threshold and the second event threshold are the same.

Claims 8 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ten Kate in view of Jang as applied above, and further in view of Hausdorff et al. (Hausdorff; US Pub No. 2012/0101411 A1).
As per claim 8, Ten Kate in view of Jang teaches the device of claim 6.
Ten Kate in view of Jang does not expressly teach wherein determining, using the second sensor data, whether the one or more alert thresholds are satisfied comprises, in response to determining that the second event of the person wearing the on-body device satisfies the second event threshold:
presenting a request for user input, which request identifies the second event; and
determining that a time period after presenting the request for user input has expired without receiving user input.
Hausdorff teaches wherein determining, using the second sensor data, whether the one or more alert thresholds are satisfied comprises, in response to determining that the second event of the person wearing the on-body device satisfies the second event threshold:
presenting a request for user input, which request identifies the second event (paragraph [0135], lines 4-9); and
determining that a time period after presenting the request for user input has expired without receiving user input (paragraph [0135], lines 11-15).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user response request as taught by Hausdorff, since Hausdorff states in paragraph [0135] that such a modification would result in determining whether or not a user requires assistance after a fall event has been detected.
As per claim 19, (see rejection of claim 8 above) the method of claim 17, wherein determining, using the second sensor data, whether the one or more alert thresholds are satisfied comprises, in response to determining that the second event of the person wearing the on-body device satisfies the second event threshold:
presenting a request for user input, which request identifies the second event; and
determining that a time period after presenting the request for user input has expired without receiving user input.

Claims 9 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ten Kate in view of Hausdorff.
As per claim 9, Ten Kate teaches the device of claim 2.
Ten Kate does not expressly teach wherein determining, using the sensor data, whether the one or more alert thresholds are not satisfied comprises, in response to determining that the event of the person wearing the on-body device satisfies the event threshold:
presenting a request for user input, which request identifies the event; and
receiving, within a time period after presenting the request for user input, user input responsive to the request.
Hausdorff teaches wherein determining, using the sensor data, whether the one or more alert thresholds are not satisfied comprises, in response to determining that the event of the person wearing the on-body device satisfies the event threshold:
presenting a request for user input, which request identifies the event (paragraph [0135], lines 4-9); and
receiving, within a time period after presenting the request for user input, user input responsive to the request (paragraph [0135], lines 11-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user response request as taught by Hausdorff, since Hausdorff states in paragraph [0135] that such a modification would result in determining whether or not a user requires assistance after a fall event has been detected.
As per claim 20, (see rejection of claim 9 above) the method of claim 13, wherein determining, using the sensor data, whether the one or more alert thresholds are not satisfied comprises, in response to determining that the event of the person wearing the on-body device satisfies the event threshold:
presenting a request for user input, which request identifies the event; and
receiving, within a time period after presenting the request for user input, user input responsive to the request.

Claims 10 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ten Kate in view of Eschler et al. (Eschler; US Pub No. 2012/0059284 A1).
As per claim 10, Ten Kate teaches the device of claim 2.
Ten Kate does not expressly teach the operations comprising:
updating, using historical data for the on-body device, an alert threshold from the one or more alert thresholds so that the alert threshold is specific to the person wearing the on-body device.
Eschler teaches the operations comprising:
updating, using historical data for the on-body device, an alert threshold from the one or more alert thresholds so that the alert threshold is specific to the person wearing the on-body device (paragraph [0017], lines 47-57).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the device movement training as taught by Eschler, since Eschler states in paragraph [0017] that such a modification would result in more reliably detecting a fall event for a user.
As per claim 21, (see rejection of claim 10 above) the method of claim 13, comprising:
updating, using historical data for the on-body device, an alert threshold from the one or more alert thresholds so that the alert threshold is specific to the person wearing the on-body device.

Claims 11 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ten Kate in view of Noury et al. (Noury; US Pub No. 2010/0007502 A1).
As per claim 11, Ten Kate teaches the device of claim 2.
Ten Kate does not expressly teach wherein determining, using the sensor data, whether the one or more alert thresholds are satisfied comprises:
determining, using the sensor data, a severity of the event; and
determining whether the severity of the event satisfies the one or more alert thresholds.
Noury teaches wherein determining, using the sensor data, whether the one or more alert thresholds are satisfied comprises:
determining, using the sensor data, a severity of the event (paragraphs [0003] & [0139]); and
determining whether the severity of the event satisfies the one or more alert thresholds (paragraphs [0003] & [0139]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to determine an event severity level as taught by Noury, in order to determine the type of assistance a user needs.
As per claim 22, (see rejection of claim 11 above) the method of claim 13, wherein determining, using the sensor data, whether the one or more alert thresholds are satisfied comprises:
determining, using the sensor data, a severity of the event; and
determining whether the severity of the event satisfies the one or more alert thresholds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran (US Pub No. 2007/0085690 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684